CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into and made as of the
11th day of October, 2006 (“Agreement Date”) and shall be effective as set forth
in Section 4.1 below by and between Healthways, Inc., a Delaware corporation
(“HWAY”), and Rincon Advisors, LLC, an Arizona limited liability company
(“Consultant”).

 

WHEREAS, HWAY and Axia Health Management, LLC (“Axia”), have entered into a
Stock Purchase Agreement, dated as of October 11, 2006 (the “Purchase
Agreement”), pursuant to which HWAY (or a wholly-owned subsidiary of HWAY) will
acquire 100% of the capital stock of Axia Health Management, Inc. (the “Target”)
from Axia (the “Transaction”);

 

WHEREAS, the sole member of Consultant is an employee of the Target and an
equity holder and member of the Board of Manager/Directors of Axia and, as such,
possesses confidential and proprietary information regarding the Target and its
subsidiaries;

 

WHEREAS, as an equity holder of Axia, the sole member of Consultant, L. Ben
Lytle (the “Sole Member”), will receive significant financial consideration upon
consummation of the Transaction;

 

WHEREAS, in connection with and contingent upon HWAY’s acquisition of Axia
Health Management, Inc. (“Axia”), HWAY desires to hire Consultant as an
independent contractor to perform consulting services for HWAY following the
consummation of the Transaction; and

 

WHEREAS, Consultant has the experience and qualifications necessary to provide
the Services (as defined below) to HWAY and is willing to perform such services
on terms set forth more fully below.

 

WHEREAS, the execution of this Agreement, including without limitation the
provisions of Section 1.4 hereof, is a condition of the Company’s entering into
the Purchase Agreement and the consummation of the Transaction on the Closing
Date (as defined in the Purchase Agreement).

 

NOW, THEREFORE, in consideration of the mutual premises and covenants contained
herein, the parties agree as follows:

 

SECTION 1: DUTIES AND RESPONSIBILITIES

 

1.1          Consulting Services. HWAY hereby engages Consultant to provide
consulting services to HWAY. Consultant shall have the duties and
responsibilities assigned to him from time to time by HWAY, including, but not
limited to, those tasks and projects assigned to Consultant as described on the
attached Exhibit A (the “Services”), as may be amended from time to time by the
mutual agreement of HWAY and Consultant.

 

1.2          Time Commitment. From the Effective Date of this Agreement to the
termination of this Agreement, Consultant agrees to devote such time and effort
to performing such duties as shall be reasonably required; provided however,
HWAY acknowledges and agrees that the Consultant’s role will be part-time, and
in any event: (i) will not require the Consultant to work for or on behalf of
HWAY for more than two to three days per week (including travel); (ii) will
allow the Consultant to be out of the United States for six to eight weeks at a
time; (iii) will not involve significant travel, not to exceed two overnight
trips per month; and (iv) will allow the Consultant to work from home unless
there is a particular occasional short-term business requirement to be in HWAY’s
offices in order to effectively perform his duties. Consultant shall maintain
records with respect to the time spent in the performance of

 

--------------------------------------------------------------------------------



Consultant’s duties and responsibilities hereunder and shall submit such records
to HWAY as reasonably requested.

 

1.3          Compliance with Law and Standards. Consultant shall at all times
comply with all material applicable laws, rules and regulations of any and all
governmental authorities and the applicable standards, bylaws, rules, compliance
programs, policies and procedures of HWAY that are disclosed or made available
to Consultant. Consultant further agrees that Consultant will not engage in any
conduct which, in the reasonable determination of HWAY, adversely affects the
image or business of HWAY or would impair in any material respect Consultant’s
ability to carry out Consultant’s duties hereunder except as otherwise required
by a court, law, governmental agency or regulation, or the Sole Member’s duties
as a member of the board of directors of HWAY.

 

1.4

Non-Compete; Non-Solicitation.

 

 

(a)

Consultant acknowledges that:

 

(i) the business of providing any care support services, health support services
or “wellness” services (including without limitation, any in-person, telephonic,
web-based or home monitoring program, service, application or device which is
intended to improve the health or welfare of participants or users) in which
HWAY is engaged (the “Business”) is intensely competitive and that the
Consultant’s service relationship with HWAY will require that the Consultant
have access to and knowledge of confidential information of HWAY relating to its
business plans, financial data, marketing programs, client information,
contracts and other trade secrets, in each case other than as and to the extent
such information is generally known or publicly available through no violation
of this Agreement by the Consultant;

 

(ii) the use or disclosure of such information other than in furtherance of the
Business may place HWAY at a competitive disadvantage and may do damage,
monetary or otherwise, to the Business; and

 

(iii) the engaging by the Consultant in any of the activities prohibited by this
Section 1.4 shall constitute improper appropriation and/or use of such
information. The Consultant expressly acknowledges the trade secret status of
the Company’s confidential information and that the confidential information
constitutes a protectable business interest of the Company. Other than as may be
required in the performance of his/her duties, Consultant expressly agrees not
to divulge such confidential information to anyone outside the Company without
prior permission.

 

(b)          “HWAY” (which shall be construed to include HWAY, its subsidiaries
and their respective affiliates) and the Consultant agree that for a period
equal to the longer of (i) five (5) years from the Closing Date of the
Transaction and (ii) twelve (12) months after the date of termination, if the
Consultant’s service relationship with HWAY, the Consultant shall not and shall
cause each of its employees, members, officers, directors and managers not to:

 

(i) engage in Competition, as defined below, with HWAY within any market in
which HWAY is conducting the Business at the time of termination of the
Consultant’s service relationship with HWAY hereunder. Upon Consultant’s request
in connection with the termination of this Agreement, HWAY shall provide
Consultant a list of markets in which it is conducting the Business at the time
of termination, which list shall, for purposes of this Agreement, constitute the
definitive list of markets in which the Company is conducting the Business as of
the date of termination. For purposes of this Agreement, “Competition” by the
Consultant shall mean the Consultant’s, directly or indirectly, being employed
by or acting as a consultant, advisor or lender to, or being a director,
officer, employee,

 

2

 

--------------------------------------------------------------------------------



principal, agent, stockholder, member, owner or partner of, or permitting his
name to be used in connection with the activities of any entity engaged in the
Business, provided that, it shall not be a violation of this sub-paragraph for
the Consultant to become the registered or beneficial owner of less than five
percent (5%) of any class of the capital stock of any one or more competing
corporations registered under the 1934 Act, provided that, the Consultant does
not participate in the business of such corporation until such time as this
covenant expires; and

 

(ii) directly or indirectly, for his/her benefit or for the benefit of any other
person or entity, do any of the following:

 

(A) solicit from any customer, doing business with HWAY as of the Consultant’s
termination, business of the same or of a similar nature to the Business of HWAY
with such customer;

 

(B) solicit from any known potential customer of HWAY business of the same or of
a similar nature to that which, to the knowledge of the Consultant, has been the
subject of a written or oral bid, offer or proposal by HWAY, or of substantial
preparation with a view to making such a bid, proposal or offer, within sixteen
(16) months prior to the Consultant’s termination; or

 

(C) recruit or solicit the employment or services of any person who was employed
by HWAY upon termination of the Consultant’s service relationship with HWAY and
is employed by HWAY at the time of such recruitment or solicitation.

 

(iii) The Consultant acknowledges that the services to be rendered by Consultant
to HWAY are of a special and unique character, which causes this Agreement to be
of significant value to HWAY, the loss of which may not be reasonably or
adequately compensated for by damages in an action at law, and that a breach or
threatened breach by Consultant of any of the provisions contained in this
Section will cause HWAY irreparable injury. The Consultant therefore agrees that
HWAY will be entitled, in addition to any other right or remedy, to a temporary,
preliminary and permanent injunction, without the necessity of proving the
inadequacy of monetary damages or the posting of any bond or security, enjoining
or restraining the Consultant from any such violation or threatened violations.
The Consultant acknowledges that the terms of this Section 1.4 and its
obligations are reasonable and will not prohibit Consultant (including its Sole
Member) from being employed or employable in the health care industry.

 

(iv) The time periods described in this Section 1.4(b) shall be tolled at any
time in which the Consultant is in breach of this Agreement. If any restriction
set forth in this Section 1.4(b) is found by any court of competent jurisdiction
to be unenforceable because it extends for too long a period of time or over too
great a range of activities or in too broad a geographic area, it shall be
interpreted to extend only over the maximum period of time, range of activities
or geographic areas as to which it may be enforceable.

 

1.5

Intellectual Property; Assignment of Inventions.

 

(a) “Developments” means any invention, modification, discovery, design, method,
development, improvement, process, software program, work of authorship,
documentation, formula, data, technique, know-how, trade secret or intellectual
property right whatsoever or any interest therein (whether or not patentable or
registrable under copyright, trademark or similar statutes or subject to
analogous protection) that Consultant makes, conceives, discovers, invents or
reduces to practice (alone or with others) before or during the term of this
Agreement and that (a) relates to the Business or any customer of or supplier to
the Company or any of the products or services being developed, produced,

 

3

 

--------------------------------------------------------------------------------



manufactured or sold by the Company or that may be used in relation therewith,
(b) is developed in the course of performing the Services or otherswise results
from the use of premises or personal property (whether tangible or intangible)
owned, leased or contracted for by the Company, before or during the
Consultant’s service relationship with HWAY, whether or not made during the
Consultant’s regular hours, and whether or not made on the Company’s premises,
and whether or not disclosed by the Consultant to the Company. Consultant agrees
that such Developments and the benefits thereof are and shall immediately become
the sole and absolute property of the Company and its assigns, and the
Consultant hereby assigns, and to the extent any such assignment cannot be made
at the present, agrees to assign all right, title and interest in and to such
Developments to the Company, as works made for hire or otherwise, and the
Company shall be deemed the sole author, creator, and inventor, as the case may
be, of such Developments, and the Consultant shall promptly disclose to the
Company (or any persons designated by it) each such Development and, as may be
necessary to ensure the Company’s ownership of such Developments, the Consultant
hereby assigns any rights (including, but not limited to, any copyrights,
patents, and trademarks) the Consultant may have or acquire in the Developments
and benefits and/or rights resulting therefrom to the Company and its assigns
without further compensation, and the Consultant shall communicate, without cost
or delay, and without disclosing to others the same, all available information
relating thereto (with all necessary plans and models) to the Company.

 

(b) The Consultant agrees and acknowledges that the foregoing assignment covers
all Developments made, conceived, created, discovered, invented or reduced to
practice prior to the date of the Consultant’s execution of this Agreement,
whether by Consult or any of its members, employees, officers, directors or
managers as a service provider to or employee of Target, Axia, HWAY or
otherwise, except for those Developments that are expressly identified as
Excluded Material in Section 1.5(g) below.

 

(c) The Consultant will, during Consultant’s service relationship with HWAY and
at any time thereafter, at the request and cost of HWAY, promptly sign, execute,
make and do all such deeds, documents, acts and things as HWAY and its duly
authorized agents may reasonably require in order to:

(i) apply for, obtain, register and vest in the name of HWAY alone (unless HWAY
otherwise directs) letters patent, copyrights, trademarks or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and

(ii) defend any judicial, opposition or other proceedings in respect of such
applications and any judicial, opposition or other proceedings or petitions or
applications for revocation of such letters patent, copyright, trademark or
other analogous protection.

(d) The Consultant agrees to waive, and hereby waives, all moral rights which
the Consultant may have in or to any Developments and, to the extent that such
rights may not be waived, Consultant agrees not to assert such rights against
HWAY or its licensees.

 

(e) In the event HWAY is unable, after reasonable effort, to secure the
Consultant’s signature on any application for letters patent, copyright or
trademark registration or other documents regarding any legal protection
relating to a Development, whether because of the Consultant’s death, physical
or mental incapacity, unknown whereabouts, lack of cooperation or for any other
reason whatsoever, the Consultant hereby irrevocably designates and appoints
HWAY and its duly authorized officers and agents as the Consultant’s agent and
attorney-in-fact, to act for an in the Consultant’s behalf and stead solely to
execute and file any such application or applications or other documents and to
do all other lawfully permitted acts to further the prosecution and issuance of
letters patent, copyright or trademark registrations or any other legal
protection thereon with the same legal force and effect as if executed by the
Consultant.

 

4

 

--------------------------------------------------------------------------------



(f) The Consultant shall make and maintain adequate and current written records
of all Confidential Information and Developments which by virtue of this
Agreement are the sole property of HWAY and shall disclose same promptly, fully
and in writing to the Chief Executive Officer or another duly authorized
officer, irrespective of whether such Confidential Information or Developments
are conceived, developed or made after the termination of Consultant’s service
relationship with HWAY.

 

(g) The Consultant represents that to the best of its knowledge after due
investigation, the Developments, if any, listed on Exhibit B attached hereto
comprise all the Developments that Consultant or any of its members, employees,
officers, directors or managers has made, conceived or created prior to the date
hereof that Consultant does not intend to assign to HWAY in accordance with this
subsection (C) (if any, collectively the “Excluded Material”). Consultant
understands that it is only necessary to list the title and purpose of such
Developments but not details thereof.

 

(h) If during the period of the Consultant’s service relationship with HWAY or
during the six (6) month period next succeeding the termination of such service
relationship with HWAY, Consultant incorporates into any Development, any
Excluded Material or any other proprietary information or material owned by the
Consultant or in which Consultant has an interest, Consultant hereby grants, and
to the extent any such grant cannot be made at the present, the Consultant
agrees to grant to HWAY a non-exclusive, royalty-free, irrevocable, perpetual,
transferable worldwide license, with the right to sublicense, to make, use,
refrain from using, sell, offer for sale, import, modify, delete, add to,
reproduce, create derivative works based upon, distribute, perform, display or
exploit in any way, such Excluded Material and such other proprietary
information or material, in whole or in part, by any means, not known or later
developed, in all languages, as part of or in connection with any such
Developments

 

1.6          Proprietary Information and Confidentiality. In the course of
performance of this Agreement, HWAY will disclose to Consultant technical
information, services information, financial information, customer lists,
customer data, prospective customer lists, operational information, marketing
information, pricing information, strategic plans, business plans, product
ideas, product descriptions, promotional plans, contracts, manuals, protocols
and other information that is regarded as confidential and proprietary to HWAY
(“Proprietary and Confidential Information”). Except as otherwise specifically
required by a court, law, governmental agency or regulation, Consultant agrees
to protect and keep such Proprietary and Confidential Information confidential
and to not use or disclose such Proprietary and Confidential Information for any
purpose other than those specifically contemplated by this Agreement. In the
event this Agreement expires or terminates for any reason, Consultant shall
return promptly all Proprietary and Confidential Information in Consultant’s
possession to HWAY, except as otherwise specifically required by a court, law,
governmental agency or regulation. The provisions of this Section 1.6 shall
survive the termination of this Agreement.

 

1.7          Enforcement. In the event of a breach of Section 1.4 through 1.6,
Consultant understands and agrees that HWAY shall be entitled to injunctive
relief without the necessity of posting a bond or demonstrating actual damages,
as well as any and all other applicable remedies at law and in equity.

 

1.8          Consultant’s Representatives and Warranties. Consultant hereby
represents and warrants that the execution, delivery and performance of this
Agreement by Consultant does not, and will not, conflict with, result in any
breach of any provisions of, constitute a default under, result in a violation
of, result in the creation of a right of termination of any agreement or
instrument to which Consultant is a party or by which Consultant is bound, or
require any authorization, consent, approval or other action by any other party.

 

5

 

--------------------------------------------------------------------------------



1.9          Non-Discrimination. In providing Services under this Agreement,
Consultant shall not discriminate on the basis of race, color, sex, age,
religion, national origin, handicap, payment source or on any other basis
prohibited by applicable law.

 

1.10        Non-Disparagement. Except as otherwise specifically required by a
court, law, governmental agency or regulation, the Consultant hereby agrees from
and after the date hereof that the Consultant will not make or publish either
orally or in writing, any disparaging, defamatory, derogatory or other negative
comments about HWAY or any of its employees, officers, directors, equityholders,
products, practices, operations, business, financial condition, plans or
prospects.

 

SECTION 2: COMPENSATION

 

In consideration for performance of the Services, Consultant shall be paid at
the rate of $20,833.33 per month, payable in arrears automatically on the
fifteenth (15th) day of every month beginning the month after the Effective
Date. In addition, HWAY shall pay Consultant compensation of $5,000 per “work
day” or $625 per “work hour” for partial days worked. For purposes of this
Agreement, “work day” means each day that the Consultant is requested by HWAY to
perform the Services and Consultant performs the Services accordingly.
Consultant shall be entitled to reimbursement from HWAY for reasonable,
substantiated out-of-pocket expenses incurred in the course of performing the
Services. Consultant shall deliver to HWAY a monthly invoice, including
receipts, setting forth in detail the expenses that Consultant believes are
required to be paid by HWAY.

 

SECTION 3: INDEMNIFICATION

 

3.1          Mutual Indemnification. Each party hereby agrees to indemnify,
defend and hold the other party and such other party’s directors, officers,
employees, agents, shareholders and affiliates, of any, harmless from and
against any and all claims, actions, liability, loss, costs and expenses
(including without limitation costs of judgments, settlements, court costs and
reasonable attorneys’ fees and costs) arising out of or relating to, or alleged
to arise out of or relate to, grossly negligent or intentional acts or omissions
of the indemnifying party or any failure by the indemnifying party to perform
any obligation or covenant of the indemnifying party under this Agreement.

 

3.2          Right to Indemnification for Consultant. HWAY shall indemnify and
hold harmless, to the fullest extent permitted by applicable law as it presently
exists or may hereafter be amended, Consultant and its members and managers if
they are, are made or are threatened to be made a party or are otherwise
involved in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (a “proceeding”), by reason of the fact that
it, he or she or a person for whom he or she is the legal representative, is or
was an agent of HWAY or is or was serving at the request of HWAY under this
Agreement or as a director, member, manager, officer, employee, or agent of
another corporation or of a partnership, joint venture, trust, enterprise, or
nonprofit entity, including service with respect to employee benefit plans (an
“indemnitee” under this Section 3.2 or if applicable under Section 3.1 above),
against all liability and loss suffered and expenses (including attorneys’ fees)
reasonably incurred by such indemnitee.

 

6

 

--------------------------------------------------------------------------------



 

3.3          Prepayment of Expenses. HWAY shall pay the expenses (including
attorneys’ fees) incurred by an indemnitee in defending any proceeding not
initiated by Consultant in advance of its final disposition, provided, however,
that the payment of expenses incurred by an indemnitee in advance of the final
disposition of the proceeding shall be made only upon receipt of an undertaking
by the indemnitee to repay all amounts advanced if it should be ultimately
determined that the indemnitee is not entitled to be indemnified under this
Section 3 or that the Consultant engaged in gross negligence.

 

3.4          Claims. Subject to Section 3.3, if a claim for indemnification or
payment of expenses under this Section 3 that is not being contested in good
faith is not paid in full within sixty (60) days after a written claim therefor
by the indemnitee has been received by HWAY, the indemnitee may file suit to
recover the unpaid amount of such claim and, if successful in whole or in part,
shall be entitled to be paid the expenses of prosecuting such claim.

 

3.5          Nonexclusivity of Rights. The rights conferred on any person by
this Section 3 shall not be exclusive of any other rights which such person may
have or hereafter acquire under any statute, or agreement, or otherwise.

 

SECTION 4: EFFECTIVE DATE; TERM AND TERMINATION

 

4.1          Effective Time. This Agreement shall become effective upon the
consummation of the Transaction on the Closing Date (as defined in the Purchase
Agreement) (the “Effective Date”). In the event that the proposed acquisition of
the Target not consummated in accordance with the Purchase Agreement, this
Agreement shall be null and void and shall have no further effect.

 

4.2          Term. This Agreement will commence on the Effective Date and will
terminate on the second anniversary of the Effective Date (the “Initial Term”)
unless sooner terminated as set forth herein. Thereafter, this Agreement shall
renew on mutually agreed terms, conditions, and provisions as contained herein,
for additional one (1) year terms (each, a “Renewal Term” and together with the
Initial Term, the “Term”) upon the mutual agreement of HWAY and Consultant.

 

4.3          Termination by HWAY for Cause. HWAY may terminate this Agreement at
any time upon the occurrence of any of the following: (a) Consultant’s repeated
failure to perform timely any of the duties as set forth in this Agreement; (b)
Consultant’s (or the Sole Member’s) conviction of any crime punishable as a
felony; commission of any act or omission involving dishonesty or fraud with
respect to HWAY, any of its affiliates or any of their respective customers or
suppliers, (c) Consultant’s professional misconduct tending to bring HWAY or any
of its affiliates into public disgrace or disrepute, (d) the death, disability
or mental incompetence of Consultant’s Sole Member; or (e) suspension or
exclusion of Consultant or the Sole Member from any federal or state health care
program.

 

4.4          Termination Without Cause. This Agreement may be terminated by
either party at any time without cause upon thirty (30) days’ written notice to
the other party and all compensation due to Consultant will be reconciled and
paid with no further obligations on either party.

 

4.5          Payments Upon Termination. Upon a termination of this Agreement for
any reason whatsoever pursuant to this Section 4, Consultant shall be entitled
to (i) all compensation accrued hereunder (including any payments that are being
made in arrears) and (ii) expense reimbursement pursuant to Section 2 through
the date of termination with no further payment obligation hereunder on the part
of HWAY.

 

 

7

 

--------------------------------------------------------------------------------



 

SECTION 5:

INDEPENDENT CONTRACTOR STATUS

 

5.1          The relationship existing under this Agreement between Consultant
and HWAY is, and shall remain, that of an independent contractor. Nothing in
this Agreement shall be construed to constitute either party as the employee or
joint venturer of the other, nor shall either party have the right to bind the
other or make any promises or representations on behalf of the other party.
Consultant shall have no authority to bind HWAY to any agreement. Consultant
shall have no claim against HWAY under this Agreement for vacation pay, sick
leave, retirement benefits, employee benefits, social security, workers
compensation, disability or unemployment insurance benefits or other employment
benefits of any kind. Other than the expenses identified in Section 2 hereof,
Consultant shall be responsible for all personal and professional expenses,
including, but not limited to, membership and licensure fees and dues and
expenses of attending conventions and meetings.

 

5.2          Consultant is solely responsible for all, and shall pay all,
required taxes in connection with the compensation paid to Consultant pursuant
to this Agreement. HWAY will not withhold income taxes, or withhold or pay
social security taxes (FICA) or Medicare taxes with respect to any such amount.

 

SECTION 6: GENERAL PROVISIONS

 

6.1         Governing Law; Venue. This Agreement shall be governed by the laws
of the State of Tennessee without reference to the conflicts of law principles
thereof. The parties understand and agree that, by signing hereto, they are
making themselves subject to, and agree to be subject to, the jurisdiction of
the state and federal courts of the State of Tennessee and that any action
arising out of Consultant’s services and/or the terms and conditions hereof
shall be filed in, and only be filed in, the Chancery of Davidson County, at
Nashville, or in a matter of which there is federal jurisdiction, the United
States District Court for the Middle District of Tennessee, at Nashville. The
parties understand and agree that this choice of forum clause is and will be
enforceable regardless of the choice of law provisions of any other state.

 

6.2       Entire Agreement. This Agreement and the Exhibits hereto form the
entire agreement of the parties and supersede any prior agreements between them
with respect to the subject matter hereof.

 

6.3          Waiver. Waiver of any term or provision of this Agreement or
forbearance to enforce any term or provision by either party shall not
constitute a waiver as to any subsequent breach or failure of the same term or
provision or a waiver of any other term or provision of this Agreement.

 

6.4          Assignment. Consultant acknowledges that the Services to be
rendered by Consultant are unique and personal and that Consultant therefore may
not assign such rights, duties or obligations hereunder without the prior
written permission of HWAY. HWAY expressly reserves the right to assign any and
all of its rights, and delegate any and all of its duties hereunder, to a
subsidiary of HWAY.

 

6.5          Notice. All notices, requests, demands and other communications
given under or by reason of this Agreement shall be in writing and shall be
deemed given when delivered in person, by facsimile or other electronic
transmission with confirmation or when mailed, by certified mail (return receipt
requested), postage prepaid, addressed as follows (or to such other address as a
party may specify by notice pursuant to this provision):

 

8

 

--------------------------------------------------------------------------------



 

(a)

To HWAY:

 

Healthways, Inc.

3841 Green Hills Village Drive

Nashville, Tennessee 37215

 

Attn:

Ben R. Leedle, Jr.

 

 

(b)

To Consultant:

 

 

Rincon Advisors, LLC

c/o L. Ben Lytle

 

1959 South Power Road

Suite 103-448

 

Mesa, AZ 85206-4398

 

6.6          Additional Instruments. The parties shall execute and deliver any
and all additional instruments and agreements that may be necessary or proper to
carry out the purposes of this Agreement.

 

6.7          Severability. If any provision of this Agreement is rendered or
declared illegal or unenforceable by reason of any existing or subsequently
enacted legislation or by the decision of or decree of a court of last resort,
the parties shall promptly meet and negotiate substitute provisions for those
rendered or declared illegal or unenforceable to preserve the original intent of
this Agreement to the extent legally possible, but all other provisions of this
Agreement shall remain in full force and effect.

 

6.8          Headings. The headings of the Sections and Articles of this
Agreement are inserted for convenience of reference only and shall no in any
manner affect the construction or meaning of anything herein contained or govern
the rights or liabilities of the parties hereto.

 

6.9          Survival. It is understood that termination of this Agreement shall
not relieve a party hereto from any liability that, at the time of such
termination, has already accrued hereunder. The following provisions and all
subsections therein shall survive any expiration or termination of this
Agreement: Sections 1.4, 1.5, 1.6, 3, 4.5 and this Section 6. Except as
otherwise expressly provided in this Section 6.9, all other rights and
obligations of the parties under this Agreement shall terminate upon termination
of this Agreement.

 

6.10        Execution. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same instrument.

 

 

 

9

 

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the day and year first above written.

 

Consultant:

HWAY:

 

Rincon Advisors, LLC

Healthways, Inc.

 

/s/ L. Ben Lytle

 

By: /s/ Ben R. Leedle, Jr.

L. Ben Lytle, its sole member

 

Name: Ben R. Leedle, Jr.

 

 

Title: Chief Executive Officer

 

 

10

 

--------------------------------------------------------------------------------



Exhibit A

Services

 

Services:

 

Consultant is directly responsible for the following areas, among others as
requested by HWAY:

 

 

•

Focusing on driving top line growth, innovation and Total Population Health for
Healthways

 

 

•

Focusing on creating, driving and supporting strategic customer relationships
including “Introduction” processes for potential clients.

 

Exhibit A - 1

 

--------------------------------------------------------------------------------



EXHIBIT B

 

Excluded Material

 

 

Exhibit B - 1

 

 